DETAILED ACTION
This office action is in response to the application filed on 9/21/2021.  Claim(s) 1-18 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a divisional of application  16/477,855 filed 07/12/2019 now US Patent 11,190,543 which is a 371 of PCT/AU2018/050022 filed 01/15/2018, which papers have been placed of record in the file.
Examiner’s Note – No Shield Under 35 USC 121
MPEP 804.01 states “The 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction”  The parent application 16/477,855 contains no restriction requirement and therefore the instant application is afforded no protection under 35 USC 121 against double patenting against its parent and sibling cases which also voluntarily filed divisional applications. 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/21/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 1-18 overcome the prior art and would otherwise be allowable if made to overcome the rejections below.   
Specification
The disclosure is objected to because of the following informalities: 
a.	The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b)  Please attach as a separate document.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-18 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 5 and 16-23 of U.S. Patent No. 11,190,543.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	Instant claims 1-4 are anticipated by patented claims 16-19.  Instant claim 6 is anticipated by patented claims 16 and 5.  Instant claims 13-16 are anticipated by patented claims 20-23.  Instant claim 18 is anticipated by patented claims 21 and 5.  
	Instant claims 5, 11, and 17 are substantially similar to patented claims 16, 20 and 20, respectively.  The patented claims do not, but in related art, Bhatia et al. (US 2016/0277542 A1) ¶ 127 and 131 teaches priority queuing and a Zipf distribution for packet flow.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Bhatia, to modify the packet filtering system of the patented claims to include the method to use priority queuing with Zipf distribution packets as taught in Bhatia.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
 	Instant claim 7 is substantially taught by patented claim 20.  Patented claim 20 does not, but in related art, Bhatia et al. (US 2016/0277542 A1) ¶ 86 teaches implementation with a non-transitory computer readable medium.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Bhatia, to modify the packet filtering system of the patented claims to include the implementation with a non-transitory computer readable medium as taught in Bhatia.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.  In view of the analysis above, instant claims 8-10 are substantially similar to patented claims 21-23.  In view of the analysis above, instant claim 12 are substantially similar to patented claims 20 and 5.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11 and 17-18  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 11, the phrase “The method according to claim 7” makes the claims indefinite and unclear in that it lacks antecedent basis (i.e., CRM claim).
Regarding claim(s) 17-18, the phrase “The method according to claim 13” makes the claims indefinite and unclear in that it lacks antecedent basis (i.e., system claim).
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435